                  IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA


PETE SOLOTRUK                      :   CIVIL ACTION
                                   :
        V.                         :   NO.: 21-CV-00382
                                   :
ROAD SCHOLAR TRANSPORT             :


                               O R D E R


     AND NOW, on this 30th day of June, 2020, it is hereby ORDERED

that a hearing to consider Defendant’s Motion to Dismiss (ECF#: 21)

will be held on August 4, 2021 at 10:00 a.m. before the Honorable

Eduardo C. Robreno in Courtroom 15A, U.S. Courthouse, 601 Market

Street, Philadelphia, Pennsylvania.




                            /s/ Eduardo C. Robreno
                            EDUARDO C. ROBRENO,    J.
